      Case 2:20-cv-01146-JAM-AC Document 5 Filed 06/17/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFORY LYNN SHOOK,                               No. 2:20-cv-01146 JAM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    SAM McLEOD, et al.,
15                       Defendants.
16

17          Plaintiff, who began this case as a state prisoner proceeding pro se but has since been

18   released from custody, seeks relief pursuant to 42 U.S.C. § 1983 and has requested leave to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This proceeding was referred to this

20   court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

21                          I.         Application to Proceed In Forma Pauperis

22          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

23   § 1915(a). ECF No. 2. Accordingly, the request to proceed in forma pauperis will be granted.

24                               II.     Statutory Screening of IFP Complaints

25          The federal IFP statute requires federal courts to dismiss a case if the action is legally

26   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

27   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

28   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting
                                                        1
      Case 2:20-cv-01146-JAM-AC Document 5 Filed 06/17/20 Page 2 of 6

 1   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).
 2   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-
 3   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
 4           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 5   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 6   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 7   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 8   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 9   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
10   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
11   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
12           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
13   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
14   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
15   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
16   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
17   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
18   denied, 564 U.S. 1037 (2011).
19           The court applies the same rules of construction in determining whether the complaint
20   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
21   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
22   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
23   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
24   (1972). However, the court need not accept as true conclusory allegations, unreasonable
25   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
26   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
27   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
28   556 U.S. 662, 678 (2009).
                                                          2
      Case 2:20-cv-01146-JAM-AC Document 5 Filed 06/17/20 Page 3 of 6

 1          To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
 2   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
 3   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
 4   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 5   678. A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 6   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 7   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 8   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 9                                            III.    Complaint
10          Plaintiff filed a form complaint, alleging violation of his Fourteenth Amendment rights by
11   excessive use of force. ECF No. 1 at 3. Plaintiff’s complaint states in its entirety, with respect to
12   his legal claims, “Abuse of authority and property damage unnecessary force to break in to
13   residence causing damage and frightening my elderly mother even after she gave a second key
14   Deputies kicked in my door.” Id. Plaintiff alleges his injuries are mental and emotional distress.
15   Id. Plaintiff seeks monetary relief in the amount of $25,000 and injunctive relief, including a
16   change in his probation officers. Id. at 6.
17                                     IV.    Failure to State a Claim
18          Plaintiff’s complaint does not state enough facts, and therefore must be rejected under the
19   standard provided by Fed. R. Civ. P. 12(b)(6). The Fourth Amendment, which applies to the
20   states through the Fourteenth Amendment, protects against unreasonable searches and seizures by
21   law enforcement officers. Mapp v. Ohio, 367 U.S. 643, 655 (1961). Where a plaintiff asserts a
22   claim of excessive force in violation of the Fourth Amendment courts must engage in “a careful
23   balancing of ‘the nature and quality of the intrusion on the individual’s Fourth Amendment
24   interest’ against the countervailing governmental interests at stake.” Fontana v. Haskin, 262 F.3d
25   871, 880 at 880 (9th Cir.2001) (citing Graham v. Connor, 490 U.S. 386, 396 (1989)). However,
26   some police actions amount to a de minimis level of imposition with which the Constitution is not
27   concerned. Endsley v. Luna, 750 F.Supp.2d 1074, 1096 (C.D. Cal. 2010) aff’d, 473 F. App’x 745
28   (9th Cir. 2012) (holding that a defendant pulling a chair out from under a plaintiff who was trying
                                                        3
      Case 2:20-cv-01146-JAM-AC Document 5 Filed 06/17/20 Page 4 of 6

 1   to recline constitutes a de minimis use of force). Accordingly, in order to state a claim for relief
 2   plaintiff must allege facts showing that defendants used an unreasonable level of force in light of
 3   the governmental interests at stake. The facts plaintiff alleged are so minimal that the Court has
 4   no context for the use of force at issue, and therefore cannot determine whether the facts support a
 5   claim upon which relief may be granted.
 6          Second, in addition to the officers who knocked down his door, plaintiff sues Placer
 7   County, though he does not make any specific allegations against the County. A county’s failure
 8   to train its employees may create § 1983 liability where the “failure to train amounts to deliberate
 9   indifference to the rights of persons with whom the [employees] come into contact.” City of
10   Canton v. Harris, 489 U.S. 378, 388 (1989); Long v. County of Los Angeles, 442 F.3d 1178,
11   1186 (9th Cir.2006); Lee v. City of Los Angeles, 250 F.3d 668, 681 (9th Cir.2001). To state a §
12   1983 claim based on a failure to properly train plaintiff must show: “(1) [plaintiff] was deprived
13   of a constitutional right, (2) the municipality had a training policy that ‘amounts to deliberate
14   indifference to the [constitutional] rights of the persons’ with whom [its police officers] are likely
15   to come into contact;’ and (3) [plaintiff’s] constitutional injury would have been avoided had the
16   municipality properly trained those officers.” Young v. City of Visalia, 687 F.Supp.2d 1141,
17   1148 (E.D. Cal. 2009) (quoting Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th
18   Cir.2007)). To state a claim against the County, plaintiff would need to state facts supporting
19   these elements of the claim.
20                                         V.      Leave to Amend
21          For the reasons explained above, the complaint in its present form is subject to dismissal
22   under 28 U.S.C. § 1915(e)(2). Plaintiff will be granted leave to amend. If plaintiff chooses to file
23   a first amended complaint, he must demonstrate how the use of force about which he complains
24   resulted in a deprivation of his constitutional rights, and how the County is involved. Also, the
25   complaint must allege in specific terms how each named defendant is involved. Arnold v. Int’l
26   Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be no liability under 42
27   U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s actions
28   and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
                                                        4
      Case 2:20-cv-01146-JAM-AC Document 5 Filed 06/17/20 Page 5 of 6

 1   Furthermore, “[v]ague and conclusory allegations of official participation in civil rights violations
 2   are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).
 3            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
 4   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
 5   complete in itself without reference to any prior pleading. This is because, as a general rule, an
 6   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 7   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
 8   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
 9   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
10   complaint, the original complaint no longer serves any function in the case. Therefore, in an
11   amended complaint, as in an original complaint, each claim and the involvement of each
12   defendant must be sufficiently alleged.
13                 VI.     Plain Language Summary of this Order for a Pro Se Litigant
14            Your complaint does not include enough information to state a claim for relief, and so the
15   case cannot proceed unless you file an amended complaint. An amended complaint needs to tell
16   the story of what happened, including who did what, and how that action violated the law. If you
17   want to bring a claim against the County, you need to make specific claims against it, including
18   specific County policies that led to the defendant officers’ illegal actions. A County can’t be sued
19   for what its employees do, but only for its own unconstitutional acts like policies that cause
20   violations of people’s rights.
21            If you choose to amend your complaint, the first amended complaint must include all of
22   the claims you want to make because the court will not look at the claims or information in the
23   original complaint. Any claims not in the first amended complaint will not be considered.
24                                             VII.   Conclusion
25            In accordance with the above, IT IS HEREBY ORDERED that:
26            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
27            2. Plaintiff’s complaint is found not suitable for service and is rejected with leave to
28   amend.
                                                         5
      Case 2:20-cv-01146-JAM-AC Document 5 Filed 06/17/20 Page 6 of 6

 1          3. Within thirty days from the date of service of this order, plaintiff may file an amended
 2   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
 3   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
 4   number assigned this case and must be labeled “First Amended Complaint.” Failure to file an
 5   amended complaint in accordance with this order will result in dismissal of this action.
 6   DATED: June 17, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
